UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09891 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/2010 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS OPPORTUNITY FUNDS - DREYFUS NATURAL RESOURCES FUND FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Natural Resources Fund June 30, 2010 (Unaudited) Common Stocks99.0% Shares Value ($) Energy70.6% Anadarko Petroleum 18,780 677,770 Apache 8,950 753,501 Cameron International 8,970 a 291,704 Chesapeake Energy 18,050 378,147 Chevron 8,650 586,989 Concho Resources 6,469 a 357,930 ConocoPhillips 30,800 1,511,972 Continental Resources 12,717 a,b 567,433 Diamond Offshore Drilling 2,640 b 164,182 ENSCO, ADR 6,310 247,857 EOG Resources 10,210 1,004,358 Frontier Oil 12,370 b 166,376 Halliburton 30,080 738,464 Helmerich & Payne 5,470 199,764 Hercules Offshore 28,020 a 68,089 Hess 7,470 376,040 Marathon Oil 16,330 507,700 Newfield Exploration 13,940 a 681,108 Noble Energy 6,560 395,765 Occidental Petroleum 19,580 1,510,597 Peabody Energy 6,950 271,953 PetroHawk Energy 11,619 a 197,174 Pioneer Natural Resources 12,020 714,589 Pride International 8,260 a 184,528 Range Resources 5,470 219,620 Schlumberger 29,580 1,636,957 Southwestern Energy 7,870 a 304,097 Spectra Energy 8,980 180,229 Suncor Energy 21,220 624,717 Transocean 3,674 a 170,216 Valero Energy 32,540 585,069 Whiting Petroleum 3,510 a 275,254 Williams 23,930 437,440 Industrial1.7% Fluor 5,830 247,775 Gamesa Tecnologica 8,690 b 74,580 Vestas Wind Systems 2,225 a 92,489 Materials25.0% Agnico-Eagle Mines 4,890 297,214 BHP Billiton, ADR 6,470 b 401,075 Dow Chemical 8,780 208,262 Eastman Chemical 3,200 170,752 Eldorado Gold 13,320 239,227 Freeport-McMoRan Copper & Gold 10,710 633,282 Goldcorp 17,370 761,674 IAMGOLD 5,360 94,765 International Paper 22,750 514,833 Martin Marietta Materials 3,450 b 292,594 Newmont Mining 16,500 1,018,710 Packaging Corp. of America 8,240 181,445 Pactiv 8,410 a 234,218 Teck Resources, Cl. B 11,120 328,930 Temple-Inland 8,350 172,595 United States Steel 7,250 b 279,488 Yamana Gold 17,450 179,735 Utilities1.7% EQT 6,250 225,875 Questar 3,810 173,317 Total Common Stocks (cost $22,839,148) Other Investment1.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $307,000) 307,000 c Investment of Cash Collateral for Securities Loaned6.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $1,518,597) 1,518,597 c Total Investments (cost $24,664,745) 106.6% Liabilities, Less Cash and Receivables (6.6%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2010, the total market value of the fund's securities on loan is $1,463,081 and the total market value of the collateral held by the fund is $1,518,597. c Investment in affiliated money market mutual fund. At June 30, 2010, the aggregate cost of investment securities for income tax purposes was $24,664,745. Net unrealized appreciation on investments was $971,276 of which $3,192,659 related to appreciated investment securities and $2,221,383 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Energy 70.6 Materials 25.0 Money Market Investments 7.6 Utilities 1.7 Industrial 1.7  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the fund's investments: + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended June 30, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Opportunity Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010 By: /s/ James Windels James Windels Treasurer Date: August 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
